01/08/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0707



                                 No. DA 19-0707


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JUSTIN PHILLIP HOOVER,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including February 9, 2021, within which to prepare, serve, and file its

response brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           January 8 2021